DETAILED ACTION
	For this Office action, Claims 1-4, 6-7, 9-15 and 17-29 are pending.  Claims 25-29 are new, and Claims 5, 8 and 16 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 29 November 2022, with respect to the grounds of rejection of Claims 1-4, 6, 7, 9 and 21-24 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b) (including the separate rejections of Claims 21-23); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 29 November 2022.  Note the objection to these claims detailed below.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 29 November 2022, regarding the grounds of rejections the respective claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that overcomes the teachings and suggestions of the prior art; therefore, upon full consideration of the amendments and the corresponding arguments, the grounds of rejection have been withdrawn.  For more detail on why the grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 29 November 2022.  

Claim Objections
Claims 1-4, 7, 9 and 21-26 are objected to because of the following informalities:  the amendments to Claim 1, upon which the remaining objected claims are dependent, do not have any record of the limitations reciting the clearance as seen in the claim set filed 30 June 2022.  While the examiner will assume the language has been deleted since it is not present in the most recent claim filing, an objection is raised since the claims as entered do not address what should occur with these limitations.  Claim 25 is additionally objected to for reciting “wherein housing”, which appears to mean to read as “wherein the housing”.  Appropriate correction is required, wherein an amendment or comment addressing the issue with the missing limitations (such as agreeing that the limitations should be removed) will resolve this issue.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 has been amended to recite “the housing the sidewall enclosure, a base, and a lid” (removing the phrase “comprising a” between “housing” and “the sidewall”); however, this limitation is now considered indefinite because the claim language is unclear how the housing, the sidewall enclosure, the base and the lid are related to each other within the claim.  Applicant is urged to address this issue in the response to this Office action.  For purposes of this examination, the examiner will assume the housing comprises the sidewall enclosure, the base and the lid.  
Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 (upon which Claims 28 and 29 are dependent) recites a housing defining an interior cavity, wherein the claimed sampling port is oriented within the interior cavity; however, the claim further recites “a clearance is provided between the housing and the sampling port to allow access to the sampling port”, which appears to suggest that the sampling port is spaced apart from the housing.  The claims are therefore considered indefinite because the claim language is unclear on whether the sampling port is located within the housing or outside the housing.  Note that this issue was present in the prior Office action with respect to Claim 1 and its dependents, but the issue is found in new claim 27 without any comments regarding the issue in the remarks/arguments relating to the new claims.  Applicant is urged to address this issue in the response to this Office action, wherein an amendment that clarifies the location of either the sampling port or the claimed clearance will overcome these grounds of rejection.  For purposes of this examination, the examiner will assume the sampling port is located within the interior cavity of the housing. 

Allowable Subject Matter
Claims 10-15 and 17-20 are considered allowable at this time.  In addition to the arguments presented in the Applicant Arguments/Remarks Made in an Amendment filed 29 November 2022, a more detailed reasons for allowance will be provided once the entire claim set is considered allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12/12/2022